Citation Nr: 1826792	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-28 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits as part of the Veterans Retraining Assistance Program (VRAP) at Montgomery College effective September 5, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.

In November 2016, the Veteran presented testimony at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against finding that the Veteran was attending courses at Montgomery College in the approved Web Careers or Cisco CCNA programs.  


CONCLUSION OF LAW

The criteria for educational assistance benefits as part of VRAP at Montgomery College effective September 5, 2012 have not been met.  Pub. L. No. 112-56, 125 Stat. 713, § 211(b) (Nov. 21, 2011); 38 U.S.C. § 3452 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

At the November 2016 hearing, the Veteran's representative contended that there was no official determination whether the additional information technology (IT) classes in which the Veteran had enrolled were certified or would have been helpful for his approved certificate program.  However, the Board finds the July 2013 Notice of Compliance Survey conducted by an official of the Maryland State Approving Agency at Montgomery College did review the Veteran's student records, and determined that the classes attended by the Veteran were noncredit, continuing education computer skills courses through the school's Information Technology Institute (ITI), which were not approved for VA educational benefits.  

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

The Veterans Retraining Assistance Program (VRAP) was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  VRAP ended on March 31, 2014.  See http://benefits.va.gov/VOW/education.asp.  However, the Veteran's appeal for benefits has been pending prior to the program's end date; therefore, a decision on whether he is eligible for VRAP benefits is warranted.

Specifically, the law provided that retraining assistance "may only be used by the veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full-time basis, that-
(1) is approved under chapter 36 of such title;
(2) is offered by a community college or technical school;
(3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training);
(4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and
(5) begins on or after July 1, 2012.  
Pub. L. 112-56, Title II, § 211(b), 125 Stat. 713.

The term "program of education" means any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term also means any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  Such term includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with applicable provisions.  38 U.S.C. § 3452(b).

Analysis

In June 2012, the Veteran applied for educational assistance benefits as part of VRAP.  The Veteran indicated he planned to attend Montgomery College, and participate in the TechLeap/WebLeap Program in pursuit of the high demand occupation objective of computer support specialist.

In July 2012, VA issued a certificate of eligibility for an approved program of education or training under VRAP.

An August 2012 Enrollment Certification, VA Form 22-1999, indicated the Veteran was enrolled in the Network Administration Certificate program at Montgomery College, and listed the program as Web Careers.

A January 2013 Enrollment Certification, VA Form 22-1999, stated the Veteran's enrolled program was Cisco CCNA.  A January 2013 claimant folder note indicates the certifying official at Montgomery College reported the Veteran was actually in the Cisco CCNA Certificate program, but a prior Form 22-1999 had been processed under Web Careers due to difficulties with the form.  

VA maintains a list of all approved institutions and programs.  See VA Web Enhanced Approval Management System (WEAMS), the searchable database listing all organizations and programs of education approved for VA purposes.  A printout from WEAMS for Montgomery College indicates that both the Cisco CCNA Certificate and the Network Administration programs were approved programs.

In July 2013, a compliance survey of the Veteran's records conducted by an official of the Maryland State Approving Agency at Montgomery College found the Veteran was not attending courses in the approved Web Careers or Cisco CCNA programs, but was attending various noncredit, continuing education computer skills courses through the school's ITI, which were not approved for VA educational benefits.  In July 2013, VA stopped the Veteran's VRAP benefits, effective September 5, 2012.

The Veteran testified before the Board that he completed a network administration course between September and November, but that the Cisco course did not begin until April.  The Veteran contends that he was advised that he could take additional IT classes between November and April in order to maintain his eligibility for VRAP benefits, and that a counselor at the VA Buffalo Education Center told him in November or December the classes should not be a problem because they were all under the umbrella of IT courses.  The Veteran stated when he was later informed by his counselor at Montgomery College that he could not take those IT classes because they were not part of the program, he withdrew from the courses.  

The Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran was taking courses at Montgomery College in the approved Web Careers or Cisco CCNA programs, but instead was taking courses in a non-approved program of education.  

The Veteran submitted certificates of completion indicating he completed the courses MCITP: Enterprise Desktop in October 2012, and Windows Server 2008 Administrator in November 2012.  However, the certificates of completion indicate both were noncredit courses.  Further, the evidence of record includes a printout from August 2012 regarding the TechLEAP Networking Track for Montgomery College's ITI, as well as a similar printout received in July 2013.  These printouts indicate the courses completed by the Veteran are the two courses listed for Semester 1 of the TechLEAP Networking Track.  

The Veteran also submitted a copy of his Montgomery College Student Schedule/Bill for Spring 2013, which shows the Veteran was enrolled in multiple courses to begin in February, March, or April 2013, the names of which indicate they may have been IT courses.  This schedule includes a Cisco CCNA course listed as scheduled to begin on April 15, 2013.  However, the printout for the TechLEAP Networking Track for Montgomery College's ITI includes a course listed for Semester 2 as CISCO CCNA Complete, which appears to be the name of the course on the Veteran's schedule.  

Further, the July 2013 compliance survey was conducted by an official of the Maryland State Approving Agency at Montgomery College, who determined based upon his review of the Veteran's student records that the Veteran was not attending courses in the approved Web Careers or Cisco CCNA programs, but was attending various noncredit, continuing education computer skills courses through the school's ITI, which were not approved for VA educational benefits.  

Accordingly, the Board finds the preponderance of the evidence, to include the certificates of completion, the TechLEAP Networking Track for Montgomery College's ITI, and the July 2013 compliance survey conducted by an official at Montgomery College, indicates the Veteran was not taking courses in the approved Web Careers or Cisco CCNA programs, but instead noncredit courses through ITI, which were not approved for VA educational benefits.

The Veteran appears to base his claim on his reliance on statements he contends were made by a VA employee at the Buffalo Education Center indicating that the courses in which he enrolled were allowed under his approved program.  Records of any such conversations are not associated with the evidentiary record.  Although the Board is sympathetic to the Veteran's claim, the Board is bound by the law and has no authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that payment of government benefits must be authorized by statute; thus, erroneous advice given by a government employee cannot be used to estop the government from denying benefits); Smith (Edward) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (explaining that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress").

In summary, the Board is bound by the law as passed by Congress, which clearly provides that VRAP benefits may only be used for an approved program of education.  38 U.S.C. §§ 503, 7104.  Accordingly, because the Board finds the preponderance of the evidence is against finding that the Veteran was taking courses in the approved Web Careers or Cisco CCNA programs, but instead was taking noncredit courses though the ITI which were not approved for VA education benefits, the criteria for entitlement to educational assistance benefits as part of VRAP have not been met.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to educational assistance benefits as part of VRAP at Montgomery College effective September 5, 2012 is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


